DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9-12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al., CN 104791741 (hereinafter Zhao).
Regarding claims 1 and 11, Zhao teaches (at least in Abstract and Figure 2) an electronic device comprising: a case (1); a base plate (8) disposed inside the case; a light emitting component (10) disposed on the base plate; and a light guiding column (2) for guiding light emitted from the light emitting component to outside of the case, the light guiding column comprising: a first end portion (upper portion) passing through a through hole formed on the case in a tight-fitting manner; and a second end portion (lower portion) opposite to the first end portion and clamped between the base plate and the case in a Page 13 of 16tight-fitting manner, a chamber being formed between the second end portion and the base plate (see Figure 2), and the light emitting component being accommodated inside the chamber (id).
Regarding claims 2 and 12, Zhao further teaches wherein at least one abutting structure protrudes from the first end portion of the light guiding column, and the at least one abutting structure abuts against an outer side of the case away from the base plate for restraining movement of the light guiding column (Figure 2, column 2, abutting structure is upper portion).
Regarding claims 5 and 15, Zhao further teaches wherein at least one portion Page 12 of 16of an outer periphery of the first end portion of the light guiding column interferes with at least one portion of an inner periphery of the through hole, so that the first end portion is disposed in the through hole in a tight-fitting manner (Figure 2, column 2, hole 4).
Regarding claim 9, Zhao further teaches wherein the light guiding column is made of resilient and light guiding material (claim 5).
Regarding claim 10, Zhao further teaches wherein the light guiding column is made of silicone rubber (claim 5).
s 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao, CN 102950836 (hereinafter Liao).
Regarding claims 18-20, Liao teaches a method of manufacturing a light guiding column, the method comprising: finishing a surface of a mold cavity; and pouring resilient and light guiding material into the mold cavity to form the light guiding column, and wherein finishing the surface of the mold cavity comprises: finishing the surface of the mold cavity by electroplating, and wherein pouring the resilient and light guiding material into the mold cavity to form the light guiding column comprises: pouring silicone rubber into the mold cavity to form the light guiding column (claim 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 6-8, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Pang et al., CN 208418542 (hereinafter Pang).
Regarding claims 3 and 13, Zhao teaches the invention as explained above but is silent as to the second end portion abuts the case and the base plate.  However, in the same field of endeavor of waterproof indicator lights, Pang teaches the second end portion abuts against the case and the base plate in a tight-fitting manner (Figure 1, column 2 abuts plate 6 and case 1).  Further, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to provide the second portion abutting both the case and the base plate in order to further protect the LED from damage due to water.
Regarding claims 4 and 14, Zhao teaches the invention as explained above but is silent as to a protruding platform.  However, in the same field of endeavor of waterproof indicator lights, Pang teaches wherein a protruding platform protrudes from an inner side of the case adjacent to the base plate, the through hole penetrates through the protruding platform, and the protruding platform and the base plate respectively abut against a first abutting portion of the second end portion and a second abutting portion of the second end portion opposite to the first abutting portion of the second end portion, so that the second end portion is clamped by the case and the base plate (Figure 1, protruding portions on sides of case and touching base plate).  Further, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to provide an abutting portion in order to further protect the LED from damage due to water.
Regarding claims 6 and 16, Zhao teaches the invention as explained above but is silent as to the diameter of the first portion being less than the diameter of the second portion.  However, in the same field of endeavor of waterproof indicator lights, Pang teaches the first end may have a smaller diameter and the second end may have a larger diameter (Figure 1 column 2).  Further, it is the position of the examiner that, lacking criticality, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to provide the light column in any number of desired shapes.
Regarding claim 7, Zhao teaches the invention as explained above but is silent as to the shape of the first end and second end.  However, in the same field of endeavor of waterproof indicator lights, Pang teaches the first end may have a truncated cone shape and the second end may have a cylinder shape (Figure 1 column 2).  Further, it is the position of the examiner that, lacking criticality, it would 
Regarding claims 8 and 17, Zhao teaches the invention as explained above, but is silent as to the notch structure.  However, in the same field of endeavor of waterproof indicator lights, Pang teaches wherein a notch structure is formed on a side of the second end portion adjacent to the base plate, and the notch structure and the base plate form the chamber cooperatively (Figure 1, notch formed in bottom portion of guide column 2, creating a chamber between column 2 and base plate 6 to house LED 7).  Further, it would have been an obvious matter of design choice for one of ordinary skill in the art at the time of filing to provide a notch in the second end portion in order to further protect the LED from damage due to water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY-ELLEN BOWMAN whose telephone number is (571)270-5383. The examiner can normally be reached Monday-Thursday; 7:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MARY ELLEN BOWMAN
Examiner
Art Unit 2875



/MARY ELLEN BOWMAN/Primary Examiner, Art Unit 2875